EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomohisa Fujiwara on 03/21/2022.

The application has been amended as follows: 

In claim 1, line 7, please delete:
 “is” 
and replace with:
 “are”


In claim 1, please delete the last two lines of the claim, and replace them with: 
	the diamine component comprises an aromatic or alicyclic diamine having a solubility in water at 25˚C of 0.1 g/L or more.


In claim 5, please delete the chemical formula drawing which is labeled “Formula (5),” and please delete the text “Formula (5)” to the immediate right of the chemical formula drawing.


In claim 7, after line 2, please insert the following:
	“producing the aqueous polyimide precursor solution composition according to the method of claim 1; and”


In claim 7, lines 3-4, please delete the following text: 
“that has been formed by the method as claimed in claim 1”


In claim 8, after line 1, please insert the following:
	“producing the aqueous polyimide precursor solution composition according to the method of claim 1; and”


In claim 8, lines 2-3, please delete the following text: 
“that has been formed by the method as claimed in claim 1”



In claim 9, after line 2, please insert the following:
	“producing the aqueous polyimide precursor solution composition according to the method of claim 1; and”


In claim 9, lines 3-4, please delete the following text: 
“that has been formed by the method as claimed in claim 1”



In claim 10, line 6, please delete: 
“is” 
and replace with:
 “are”


In claim 10, please delete the last two lines of the claim, and replace them with: 
	“the diamine component comprises an aromatic or alicyclic diamine having a solubility in water at 25˚C of 0.1 g/L or more.”



Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of the amendments filed on 2/14/2022, the present claims find support in the prior filed application. Therefore, Nakayama et al no longer qualifies as prior art, and the rejection under 35 USC 102(b) has been withdrawn. 
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/832378 and 16/832337 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and the nonstatutory double patenting rejections have been withdrawn.
The closest prior art was previously summarized in the non-final rejection mailed 10/14/2021, paragraphs 34-39. Of the cited closest prior art references, Holub is closest to the claims as presently amended. However, amended claim 1 requires particular dianhydrides which are not disclosed by Holub, and amended claim 10 requires a reaction temperature of 50-100 C, while Holub teaches utilizing temperatures below 40 C (and discourages using higher temperature due to polyimide formation). Holub further does not specifically teach utilizing imidazole, as is required by the instant claims.
Upon updating the search, Rout et al (WO2011/154132) was discovered. Rout discloses reacting a dianhydride as recited in claim 1 with a diamine, in water containing no organic solvent, to form a solution of polyamic acid dissolved in water, and discloses a temperature of 60 C, which falls within the range recited in claim 10 (p 8, lines 10-17). However, Rout requires using an aliphatic water soluble polyetherdiamine, while the present claims have been amended to require an aromatic or alicyclic diamine. Additionally, Rout does not disclose utilizing an imidazole as presently recited. 
The examiner is unaware of prior art which discloses or suggests the presently claimed subject matter.
Additionally, claims 7-9 have been amended to require all the limitations of the process recited in allowable claim 1. Claims 7-9 were previously restricted from claim 1 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RACHEL KAHN/Primary Examiner, Art Unit 1766